                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21579-BLOOM/Otazo-Reyes

ILOVE305 I, LLC,

       Plaintiff,

v.

CAFÉ AMERICANO OCEAN, LLC,
et al.

      Defendants.
_______________________________/

                                  ORDER REMANDING CASE

       THIS CAUSE is before the Court upon a sua sponte review of the record. Because the

Court lacks subject matter jurisdiction in this case, it will be remanded to the state court.

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be presumed

that a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests

upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11

(1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183 (1936)). “Indeed, it

is well settled that a federal court is obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir.

1999); see also Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006) (A “district court

may act sua sponte to address the issue of subject matter jurisdiction at any time.”). When

performing this inquiry, “all doubts about jurisdiction should be resolved in favor of remand to
                                                             Case No. 21-cv-21579-BLOOM/Otazo-Reyes


state court.” Yusefzadeh v. Nelson, Mullins, Riley & Scarborough, LLP, 365 F.3d 1244, 1245 (11th

Cir. 2004) (citing Burns v Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)).

           Defendant Café Americano Ocean, LLC (“Defendant”) and Defendants 1144OD LLC, and

S&M Airplane Enterprises, LLC, filed a Notice of Removal, ECF No. [1] (“Notice”), on April 23,

2021. The Notice is filed pursuant to 28 U.S.C. §§ 1441, 1446, seeking removal, pursuant to 28

U.S.C. §§ 1331, 1338(a), 1 and 1338(b) 2 of an action filed in the Circuit Court of the Eleventh

Judicial Circuit in and for Miami-Dade County, Florida entitled ILOVE305, LLC v. Café

Americano Ocean, LLC, Case No. 2021-006908-CA-01. In the underlying complaint, Plaintiff

asserts six claims, including Lanham Act infringement (Count I), Lanham Act false designations

(Count II), common law trademark infringement (Count III), common law unfair competition

(Count IV), breach of contract (Count V), and civil conspiracy (Count VI). See ECF No. [1] at 24-

43. Specifically, the claims asserted against Defendant include the Lanham Act claims (Counts I-

III), the unfair competition claim (Count IV), and the civil conspiracy claim (Count VI). See id. at

37-41. According to the Notice, the Court could properly exercise federal question jurisdiction

over the Lanham Act claims, pendent jurisdiction over the unfair competition claim pursuant to 28

U.S.C. § 1338(b), and supplemental jurisdiction over the breach of contract and civil conspiracy

claims pursuant to 28 U.S.C. § 1367(a). See ECF No. [1].



1
    28 U.S.C. § 1338(a) states, in pertinent part, that

           The district courts shall have original jurisdiction of any civil action arising under any Act
           of Congress relating to patents, plant variety protections, copyrights and trademarks. No
           State court shall have jurisdiction over any claim for relief arising under any Act of
           Congress relating to patents, plant variety protection, or copyrights.
2
    28 U.S.C. § 1338(b) states that

           The district courts shall have original jurisdiction of any civil action asserting a claim of
           unfair competition when joined with a substantial and related claim under the copyright,
           patent, plant variety protection or trademark laws.
                                                         Case No. 21-cv-21579-BLOOM/Otazo-Reyes


       “The jurisdiction of a court over the subject matter of a claim involves the court’s

competency to consider a given type of case and cannot be waived or otherwise conferred upon

the court by the parties. Otherwise, a party could work a wrongful extension of federal jurisdiction

and give courts power the Congress denied them.” Univ. of S. Ala., 168 F.3d at 410 (quoting

Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal quotations

omitted). Accordingly, “once a federal court determines that it is without subject matter

jurisdiction, the court is powerless to continue.” Id.

       On May 11, 2021, Defendant filed a motion to dismiss, seeking dismissal of the Lanham

Act claims, the unfair competition claim, and the civil conspiracy claim, (Counts I, II, III, IV, and

VI) for failure to state a claim, lack of subject matter jurisdiction, and lack of standing. See ECF

No. [15]. 3 Rather than file a response to Defendant’s motion to dismiss, Plaintiff filed a notice of

voluntary dismissal with respect to the Lanham Act claims (Counts I, II, and III), the only claims

asserted based upon federal question jurisdiction. Thus, the only claims remaining against

Defendant are the common law unfair competition claim (Count IV), which is no longer joined

with a “substantial and related claim . . . under the . . . trademark laws,” and the civil conspiracy

claim (Count VI), over which the Court has no independent basis for jurisdiction by virtue of

Plaintiff’s voluntary dismissal of the Lanham Act claims. See, e.g. G.P. Putnam’s Sons v. Lancer

Books, Inc., 251 F. Supp. 210, 214-15 (S.D.N.Y. 1966) (“[P]endant claims under § 1338(b), like

other pendant claims, should be dismissed when the federal claim falls prior to trial.”). As such,

the Court lacks subject matter jurisdiction in this case.




3
  On May 14, 2021, Defendants 1144 OD, LLC and S&M Airplane Enterprises, LLC filed a motion to
dismiss, seeking dismissal of the claims against them. ECF No. [16]. On June 4, 2021, Plaintiff filed a
notice of voluntary dismissal as to Defendants 1144 OD, LLC and S&M Airplane Enterprises, LLC. ECF
No. [28].
                                                  Case No. 21-cv-21579-BLOOM/Otazo-Reyes


       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. This case is REMANDED to the Eleventh Judicial Circuit Court in and for

                Miami-Dade County for further proceedings.

             2. The Clerk is DIRECTED TO CLOSE this case.

             3. Any pending motions are DENIED AS MOOT.

             4. Any pending deadlines are TERMINATED.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 29, 2021.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
